DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 2, 4, 6-9, and 11 remain cancelled. Claim 18 is currently amended. Claims 1, 3, 5, 10, 12, 15-17, and 19-20 are as previously presented. Claims 13 and 14 are original. Claims 1, 3, 5, 10, and 12-20 are currently pending in the application and have been considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/17/2020 and 1/15/2021 are in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner. 

Response to Amendment
Objection to Claims
Claim 18 has been sufficiently amended to correct the minor informality objected to in the previous office action, and thus the corresponding objection is withdrawn.

Response to Arguments
Rejection Under 35 U.S.C. 101
On page 10, Applicant argues that the instant application is similar to Classen Immunotherapies, Inc. and is directed to “’a method for remote monitoring of a subject’s health data by authorized monitors’ which ‘improve[s] the ability of users to manage their diabetes or other disorders with continuous analyte monitoring’” and thus the recited abstract idea is integrated into a practical application. Applicant’s a particular treatment or prophylaxis for a disease or medical condition; rather they provide general monitoring of an analyte state of a host, which is not a single, specific treatment for a particular medical condition. The claims themselves do not even recite a particular medical condition, though the specification invokes exemplary embodiments of blood glucose monitoring in diabetes management and claim 14 specifies the analyte as glucose level. However, these limitations still do not integrate the recited abstract idea into a practical application as Applicant argues because they are not directed to a particular treatment or prophylaxis for diabetes or any other particular medical condition, merely physiological monitoring in general. 
	Applicant further asserts on page 11 that because the claim elements allegedly “describe how the server receives and provides data, notifications, or information,” the limitations impose meaningful limits on the abstract idea and thus amount to more than the words “apply it” in a computer environment. Applicant’s arguments are fully considered, but Examiner respectfully disagrees. Examiner notes that the instant claims do not actually describe how the server receives and provides data, notifications, and information as Applicant asserts, they merely disclose that such steps are taken. In other words, there is no explanation of how the particular server receives or provides data, the claims merely state in purely functional terms that these steps occur. Accordingly, the recited generic computer components do not impose meaningful limits on practicing the abstract idea beyond applying the process to a computer environment, and the claims are not integrated into a practical application.  
Further, Applicant argues on page 12 that “claim 1 provides an inventive concept at least in the ordered limitations recited above, which transform any purported abstract idea of itself into a particular, practical application of remote monitoring of a subject’s health data by authorized monitors that improves the technology in the field of computer-based continuous analyte monitoring.” Applicant’s arguments are fully considered, but are not persuasive. Applicant does not provide any indication of how or why the instant invention provides additional elements that are anything other than that which is well-understood, routine, and conventional; at most Applicant appears to assert that the combination of the receiving, providing, and providing steps of claim 1 provide an inventive concept. However, these elements are considered part of the abstract idea and themselves do not provide significantly more than the judicial 
Applicant’s argument that the invention provides an improvement to the technology in the field of computer-based continuous analyte monitoring is not found persuasive. The stated intended use of the invention does not provide an inventive concept because it is not an improvement in a technical field, it is merely a business solution in the broader field of medical analyte monitoring. An example of elements that courts have found may be an improvement to a technical field is an improvement to the actual functionality of a computer (e.g. a particular structure of a server that stores organized digital images, TLI Communications, 823 F.3d at 612, 118 USPQ2d at 1747; see MPEP 2106.05(a)(I)). Such an invention actually improved the hardware functioning of a computer component, whereas the instant claims merely invoke a computer server and various other generic computer components as a tool to implement a business method (i.e. remote monitoring and notification of analyte data based on authorization rules and classifications). Accordingly, claims 1, 3, 5, 10, and 12-20 are still found ineligible under 35 U.S.C. 101 as explained in further detail below. 
Rejection Under 35 USC 103
On pages 15-17 Applicant argues that the cited Carty reference does not teach or suggest the cloud services (analogous to the secure server of the instant claims) being aware of user-designated permissions for remote monitoring devices, and that they could therefore not provide authorization of remote monitoring devices and notifications in accordance with the permissions. Specifically, Applicant alleges that “the Carty disclosure does not provide any indication that the cloud resources 140 acknowledge, or is even aware of the permissions set by the member device 150” and that the cloud services provide communications to remote monitoring devices “according to rules defined by an ‘applicable health services policy’ that is unrelated to the permissions set by the member device” (see Remarks at 16). Further, Applicant argues that because the cloud services are not aware of the permissions set by the user, they cannot provide notifications to remote monitoring devices in accordance with such permissions. 
Applicant’s arguments are fully considered, but are not persuasive. The cloud services are separate or unrelated “applicable health service policy” as Applicant alleges. Additionally, other paragraphs of Carty’s disclosure show that the cloud services would in fact be aware of the designated user permissions, and could send alerts accordingly. Specifically, para. [0081] lists additional functions of the cloud services, including “dynamic resource registries, health service policies, monitoring services, data analytics, on-boarding and member activation services, and the like” while para. [0017] discloses that a server hosted in the cloud can “receive requests to add/remove users in the continuity of care network to thereby create the trusted care team of a member.” The creation of the trusted care team and activation of trusted members are described in paras. [0122]-[0126] as including the designation of user-controlled permissions for each trusted care team member. Taken together, this shows that the cloud services would be aware of user-set permissions such that they could provide authorization of permissible data as required by the instant claims. Further, para. [0036] notes that the technology of the entire described system amounts to “A communication system with the capacity to concurrently drive information and incremental decisions and reaction data to all of the member participants, with each participant’s information privileges governed by Health Service Management logic comprised of policies, rules, permissions, resource registry, actions, workflows, process indicators, and escalators – independently and individually determined.” Such disclosure would prompt one of ordinary skill in the art to conclude that the alert services provided by the secure server would be provided in accordance with applicable policies, rules, permissions, etc. – e.g. the user-set permissions described in [0123]-[0126] and known to the cloud services as explained above. Thus, Examiner maintains that Carty teaches the features of the independent claims at issue. 
	On pages 18-19, Applicant further argues that Gunaratnam merely forwards an alert, but does not teach or suggest “indicating that the at least one remote monitoring device is unable to react to alerts” as required by dependent claim 12. Applicant’s arguments are fully considered, but are not persuasive. Claim 12 as presently recited requires that upon determining not to provide a notification to one device because it is unable to react to alerts, the server provides a communication to at least one other device indicative of a first user’s inability to react to alerts (i.e. the existence of the communication itself is somehow tied to the first user’s inability to react), not that the second user is specifically made aware of the fact that the first user cannot react through the communication. The cited portion of Gunaratnam does suggest such a communication, because the mere existence of an alert sent to one user is indicative of a different user not being provided the alert due to a lesser likelihood of responding score, even if the second or third caregiver is not made explicitly aware of this fact via the text of the communication. For example, paras. [0030]-[0036] note that caregiver C is determined to be unable to respond to an alert because they are busy/unavailable due to a scheduled meeting. Caregiver C is thus ranked last in the notification priority ranking, and does not receive a notification unless the higher-ranked caregivers do not respond to the notification, as described in [0037]. In the provided scenario, caregiver B will first receive the notification because they are determined to be 100% likely/capable of responding; the receipt of the notification by caregiver B thus serves as a communication indicating that other caregivers (e.g. A and C in this example) are unable/unlikely to respond to alerts.
	For the reasons above, the 35 USC 103 rejections are maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5, 10, and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 1, 3, 5, 10, 12-14, and 16-20 are drawn to a method, which is within the four statutory categories (i.e. process). Claim 15 is drawn to a system, which is within the four statutory categories (i.e. machine). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
The first prong of Step 2A requires an evaluation to (a) identify the specific limitation(s) in the claim that you believe recites an abstract idea; and (b) determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), 84 Fed. Reg. 4 at 51 (Jan. 7, 2019). The three groupings are as follows: Mathematical Concepts; Mental Processes; or Certain Methods of Organizing Human Activity.
The abstract limitations of independent claims 1 and 15 are as follows: 
- receiving data associated with an analyte state of a host;
- generating a notification informative of an event associated with the analyte state of the host based on the received data;
- identifying at least one user authorized to receive the notification based on notification rules that define circumstances under which the notification should be sent to a respective user;
- authorizing users to access permissible data based on a set of permissions pre-selected and modifiable by the host for each user, wherein the permissions indicate what portion of the received data the users are permitted to access, wherein the permissible data corresponds to the portion indicated by the set of permissions; 
- determining whether or not to provide the notification to the user based on contextual data associated with the user, the contextual data indicating at least one of a time, an amount, and a type of at least one of (i) an activity undertaken by the user, (ii) a level of stress experienced by the user, and (iii) an environmental condition experienced by the user including at least one of weather, humidity, pressure, temperature, scenery, being at work, being at school, being on break, and being on vacation, wherein the user is not the host;
- providing the notification to the user upon determining to provide the notification, wherein the notification includes the permissible data.
The above limitations describe a method of managing relationships or interactions between people, which falls within the “certain methods of organizing human activity” abstract idea grouping. For example, the same method could be performed between two human users verbally communicating notifications according to previously negotiated rules of permissions and notification (e.g. a host has 
Dependent claims 3, 5, 10, 12-14, and 16-20 inherit the limitations that recite an abstract idea from their dependence on claim 1, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, these claims merely recite additional limitations that further narrow the above-identified abstract idea. For example, claim 3 describes particular types of contextual data that an administrator could observe/check for a caregiver; e.g. an administrator could remember that a doctor is performing a stressful surgery and thus is not designated for receiving alerts. Claim 5 describes the content of the notification as indicating that a threshold has been exceeded, which a user could verbally indicate with the content of a spoken alert. Claims 10, 12, and 16 describe additional human interactions that may occur if a user is unable to respond to a notification due to their contextual information (e.g. another caregiver is verbally notified of the host’s condition after a first caregiver has been deemed not available for the alert by virtue of being in a meeting or on vacation). Claims 13-14 describe the content of information shared within the method. Claim 17 indicates additional data that an administrator could verbally receive from a patient such as what food or medication they have recently consumed or an activity undertaken. Claims 18-19 describe rules for determining which users have access to particular data based on classification and permissions rules, which two humans could determine based on previously negotiated rules or permissions and notification that involve multiple classifications. Claim 20 merely describes that the contextual information is received for a user, which a human administrator could receive verbally from another caregiver.  
Accordingly, claims 1, 3, 5, 10, and 12-20 describe a method of managing human relationships or 
Step 2A – Prong 2
The second prong of the analysis determines if there are additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
Independent claim 1 recites the following additional elements: 
- a secure server;
- a host device operable to receive sensor data generated by a continuous analyte sensor worn by the host;
- one or more remote monitoring devices.
Independent claim 15 similarly recites the following additional elements: 
- a continuous analyte sensor device worn by a host comprising a continuous analyte sensor to detect signals associated with an analyte of the host, and a sensor electronics module to perform at least some processing of the signals to generate sensor data and to transmit the sensor data to a host device associated with the host;
- a host device, comprising: a memory storing executable instructions; a processor in data communication with the memory and configured to execute instructions to perform at least some processing of the sensor data received from the sensor electronics module to produce data associated with an analyte state of the host; 
- a secure server in communication with the host device;
- one or more remote monitoring devices.
These additional elements, when considered in the context of the claims as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different 
Further, claims 1 and 15 as a whole merely describe how to generally apply the concept of authorizing access to user analyte state data in a computer environment, e.g. with a secure server and remote monitoring devices. The claimed computer components are recited at a high level of generality (see Applicant’s specification paragraph [0144], noting Secure Server 504 can be software and/or hardware that requests and/or receives data from other devices or software; secure Server 504 can include modules and/or other servers, including database servers, file servers, mail servers, print servers, web servers, application servers, etc.; Secure Server 504 can be replaced, and/or its functionality performed by, any other server, including an unsecure server; a host monitoring device, also referred to as a "host device," such as a computing device including a smartphone or the like as part of a larger monitoring system, such as an analyte monitoring system (e.g., CGM); see further paragraph [0043], noting a remote monitoring device, such as a computing device including a smartphone having a software application operating thereon to provide the remote monitoring functionality for the remote monitor user; see further [0384]-[0385], noting that the invention may be implemented with computing components described generically such that one of ordinary skill in the art would understand that any generic computing system may be utilized) and are merely invoked as tools to authorize and notify of a user’s access to analyte state data. Simply implementing the abstract idea on a generic computer itself is not a practical application of the abstract idea. 
In addition, the continuous analyte sensor worn by the host serves only as a means of data gathering, which may be considered insignificant extra-solution activity because the gathered data is necessary for the rest of the process but its method of collection is not the focus of the overall invention. 
Accordingly, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claims 1 and 15 are directed to an abstract idea.
Dependent claims 3, 5, 10, 12-14, and 16-20 only serve to further limit the abstract idea, as explained above in Step 2A – Prong 1. These claims do not introduce additional elements that impose 
Accordingly, the claims taken as a whole are directed towards an abstract idea. 
Step 2B
Step 2B requires an analysis to determine whether the claims recite additional elements that amount to significantly more than the judicial exception. In the instant application, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts have recognized, or those in the art would recognize, to be well-understood, routine, and conventional. Simply implementing the abstract idea on a generic computer or merely using computer elements as tools to perform an abstract idea does not provide an inventive concept.
MPEP 2106.05 lists a number of considerations, which are not intended to be exclusive or limiting, when considering whether the additional elements in a claim amount to significantly more than the abstract idea itself. The considerations are whether the claim includes: improvements to another technology or technical field; improvements to the functioning of the computer itself; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Applying the test to the claims in the instant application, the additional elements disclosed include the following structural elements: claim 1 - a secure server, host device, continuous analyte sensor, one or more remote monitoring devices; claim 15: continuous analyte sensor device comprising a continuous analyte sensor and sensor electronics module, host device comprising a memory and processor, secure server, and one or more remote monitoring devices, that when taken in combination with the functional elements of receiving data, generating a notification, identifying authorized entities, determining whether to send the notification, and providing the notification, together do not offer 
It should be noted that the generic nature of the claimed computer elements is evidenced in Applicant’s own specification, as explained above in Step 2A – Prong 2. Further, the mere recitation of a secure server, configured to receive, identify, authorize, determine, and provide is akin to adding the words “apply it” with a computer in conjunction with the abstract idea. Such limitations are not enough to add significantly more to the abstract idea. The claim as a whole merely describes how to generally apply the concept of authorizing access to user analyte state data via a remote monitoring device in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to authorize and notify of access to analyte state data based on various rules. Simply implementing the abstract idea on a generic computer itself is not a practical application of the abstract idea. The claimed secure server is used in the invention in a conventional or expected manner and the steps are merely being applied on a generic device, and as such, does not amount to significantly more.
The courts have found that simply limiting the use of the abstract idea to a particular technological environment does not add significantly more (see e.g. Flook). Further, the claimed limitations with respect to the technical aspects (secure server, non-transitory computer program product) in independent claims 1 and 15 are claimed at such a level of generality that they cannot be considered significantly more since the use of a secure server to receive, generate, identify, authorize, determine, and provide data are well known computer functions previously known in the computer arts at the time the invention was filed (see e.g. MPEP 2106.05(d)(II), noting well-understood functions including receiving or transmitting data over a network as well as storing and retrieving information in memory). In addition
The specification evidences the well-understood, routine, conventional nature of additional elements by describing the additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional Berkheimer Memorandum, (April 19, 2018). Specifically, the specification denotes the following:
•    secure server – [0144]: Secure Server 504 can be software and/or hardware that requests and/or receives data from other devices or software; secure Server 504 can include modules and/or other servers, including database servers, file servers, mail servers, print servers, web servers, application servers, etc.; Secure Server 504 can be replaced, and/or its functionality performed by, any other server, including an unsecure server);
•    host device – [0043]: a host monitoring device, also referred to as a "host device," such as a computing device including a smartphone or the like as part of a larger monitoring system, such as an analyte monitoring system (e.g., CGM);
•    continuous analyte sensor – [0006]: a variety of non-invasive, transdermal (e.g., transcutaneous) and/or implantable electrochemical sensors have been developed, including the DEXCOM G4® PLATINUM SYSTEM WITH SHARETM continuous glucose monitoring ("CGM") system and the DEXCOM G5TM Mobile CGM system available from DEXCOM, INC. are continuous glucose monitoring systems that can allow a user to monitor glucose levels; [0044]: a continuous analyte monitoring system of the Host can include one or more body-worn medical devices that can each generate data and provide the data to a mobile electronics device, such as a smartphone, tablet, smartwatch, or other wearable and/or mobile computing device;
• remote monitoring device – [0043]: a remote monitoring device, such as a computing device including a smartphone having a software application operating thereon to provide the remote monitoring functionality for the remote monitor user.
Additionally, MPEP 2106.05(d) identifies examples as an example of well-understood, routine, and conventional functions. In addition to MPEP 2106.05, the courts have identified receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives analyte state data generated by a continuous analyte sensor, and transmits notification and contextual data to a remote monitoring device over a wireless network, for example the Internet (see Applicant’s specification [0065]). The courts have also identified storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. V. SAP Am., Inc. and electronic recordkeeping, e.g. see Alice Corp. – similarly, the current invention identifies authorized users and maintains rules for sending data to the users, i.e. this information is electronically maintained. The courts have further identified determining the level of a biomarker in blood by any means, e.g. see Mayo – similarly, the current invention processes signal and sensor data from a continuous analyte sensor to determine information about a host’s analyte state.
The combination of hardware elements including a continuous analyte sensor, a host device, a secure server, and a plurality of remote monitoring devices is not expanded upon in the specification as a unique arrangement. In addition, this combination of elements can be found in at least Carty et al. (US 20140207486 A1) Fig. 1 & paras. [0076] & [0105]. The lack of description of a unique arrangement and the disclosure of an equivalent combination in prior art, taken together, indicate that this combination of elements is nothing more than that which was well-understood, routine, and conventional at the time of filing. Therefore, considering all the limitations in combination, the claimed additional computer elements do not show any inventive concept in applying the abstract idea, such as improving the performance of a computer or any other technology, such as a processor or server. Applying a generic computer as a tool being used to perform the abstract idea merely links the abstract idea to a particular environment and therefore cannot be considered significantly more than the abstract idea itself.
The dependent claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because there are no additional recited technical aspects of the claims to establish that the claims are not directed to an abstract idea. The dependent claims include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and are incorporated herein. The dependent claims do not cite any functions that are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and do not recite any functions that are not well-understood, routine, and conventional activities that any generic computing structure is expected to be capable of performing (e.g. claims 18-19 recite further data storage/maintenance limitations regarding classifications of users, while claim 20 recites an additional data receipt/transmission limitation). There is no indication that the combination of elements improves the functioning of a computer or any other technology. Their collective functions merely provide a conventional computer implementation of an abstract idea. Thus, taken alone, the additional elements do 
In conclusion, the claims are directed to the abstract idea. The claims do not provide an inventive concept, i.e., the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claim. Therefore, whether taken individually or as an ordered combination, claims 1, 3, 5, 10, and 12-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 10, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carty et al. (US 20140207486 A1) in view of Gunaratnam (US 20150032826 A1).
Claim 1
Carty teaches a method for remote monitoring of a subject's health data by authorized monitors, comprising: 
- receiving, at a secure server, data associated with an analyte state of a host that is provided by a host device operable to receive sensor data generated by a continuous analyte sensor worn by the host (see at least Carty abstract, Fig. 1, showing cloud service 140 (i.e. secure server) communicating with a member device 150 (i.e. a host device) connected to a sensor device 160; [0076] & [0081] further show that the cloud service monitors member data received from the member device, which in turn may receive data from the sensor device; [0105] describes an exemplary embodiment wherein the sensor device is a continuous blood glucose monitor that provides blood glucose readings to the member device, and wherein the cloud service includes an autonomous agent that monitors the blood glucose readings (i.e. data associated with an analyte state of the host) from the member device);
- generating, at the secure server, a notification informative of an event associated with the analyte state of the host based on the received data (see at least Carty [0081], noting the cloud service (i.e. secure server) can provide a message (i.e. notification) to various remote devices when a health event takes place; in the example of [0105], this may include sending a message if a member’s blood glucose level goes above or below a threshold, deviates outside a threshold range, trends in a dangerous direction, etc. such that the message is generated based on an event associated with the analyte state of the host);
- identifying at least one of one or more remote monitoring devices authorized to receive the notification based on notification rules that define circumstances under which the notification should be sent to a respective remote monitoring device, wherein the at least one remote monitoring device is 
- 
- wherein the remote -2-Application No.: 15/377821Filing Date:December 13, 2016monitor user is not the host (see at least Carty Fig. 1, Fig. 6, [0076]-0078], noting a member (i.e. host) is monitored by separate remote entities such as a parent, nurse/caregiver, friend, etc.); and 
- providing, by the secure server, the notification to the at least one remote monitoring device, upon determining to provide the notification, wherein the notification includes the permissible data (see at least Carty Fig. 10, [0086], [0258]-[0259], noting designated members of the member’s network are notified of the triggering event; see further [0081] & [0105] where the cloud service (i.e. secure server) is disclosed as being able to provide the messages to members of the network, just as the member device can in [0086] & [0258]-[0259]. The alert or notification can include information related to the health event and other historical member information as in [0262], and when considered with the disclosure of [0124]-[0126] one of ordinary skill in the art would understand that the notification would include only information that the user is permitted to access/view in accordance with the member-defined access rights).  

However, Carty fails to explicitly disclose a positive determining step wherein the secure server determines whether or not to provide the notification to the at least one remote monitoring device based on contextual data associated with a remote monitor user operating the respective remote monitoring device, the contextual data indicating at least one of a time, an amount, and a type of at least one of (i) an activity undertaken by the remote monitor user, (ii) a level of stress experienced by the remote monitor user, and (iii) an environmental condition experienced by the remote monitor user including at least one of weather, humidity, pressure, temperature, scenery, being at work, being at school, being on break, and being on vacation. 
However, Gunaratnam teaches that in a network-based alert system, a server may specifically determine whether to send a notification to an identified user based on contextual data indicating a time or type of activity undertaken or an environmental condition such as being at work or being on vacation (see at least Gunaratnam Fig. 2, [0011], [0014], [0042], noting that contextual information such as calendar schedule indicating whether a user is busy/unavailable or status logs indicating whether a user is driving, in surgery, on vacation, etc. are used to determine where to route a message so that users only receive relevant messages that they are likely to respond to). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Carty to include positively determining whether or not to send a notification to a member of a user’s care 
Claim 15
Carty teaches a continuous analyte sensor system, comprising: 
- a continuous analyte sensor device worn by a host comprising a continuous analyte sensor to detect signals associated with an analyte of the host, and a sensor electronics module to perform at least some processing of the signals to generate sensor data and to transmit the sensor data to a host device associated with the host (see at least Carty abstract, Fig. 1, showing a sensor device 160 communicating with a member device 150 (i.e. a host device); [0076], [0093], further show that the member device receives sensor data as input from the sensor device; [0105] describes an exemplary embodiment wherein the sensor device is a continuous blood glucose monitor that provides blood glucose readings to the member device, indicating that it includes some sort of electronics module to perform some processing of blood glucose signals to generate sensor data for transmission to the member device); 
- a host device, comprising: a memory storing executable instructions; a processor in data communication with the memory and configured to execute instructions to perform at least some processing of the sensor data received from the sensor electronics module to produce data associated with an analyte state of the host (see at least Carty Fig. 1, [0076], noting member device 150 which can be a mobile device such as smartphone; see further Fig. 39 & [0295]-[0296] which describe an exemplary computing device for use by the system including a memory storing executable instructions for execution by a processor; see further [0076], [0081], & [0105], noting the sensor data received at the member device is transmitted to the cloud service or PCP systems, indicating that the received sensor data is processed in some way at the member device for forwarding to another device/system); and 
- a secure server in communication with the host device (see at least Carty abstract, Fig. 1, showing cloud service 140 (i.e. secure server)) configured to: 
- receive the data associated with the analyte state of the host from the host device (see at least Carty [0076], [0081] noting that the cloud service monitors member data received from 
- generate a notification informative of an event associated with the analyte state of the host based on the received data (see at least Carty [0081], noting the cloud service (i.e. secure server) can provide a message (i.e. notification) to various remote devices when a health event takes place; in the example of [0105], this may include sending a message if a member’s blood glucose level goes above or below a threshold, deviates outside a threshold range, trends in a dangerous direction, etc. such that the message is generated based on an event associated with the analyte state of the host); 
- identify at least one of one or more remote monitoring devices authorized to receive the notification based on notification rules that define circumstances under which the notification should be sent to a respective remote monitoring device, wherein the at least one remote monitoring device is authorized by the secure server to access permissible data of the received data based on a set of permissions pre-selected and modifiable by the host for the at least one remote monitoring device, wherein the set of permissions indicate what portion of the received data the at least one remote monitoring device is permitted to access, wherein the permissible data corresponds to the portion indicated by the set of permissions (see at least Carty [0086], [0259], noting that alerts can be provided to one or more designated trusted users of the member’s network, i.e. previously designated users are identified; see further [0124]-[0126], noting that a member may add remote users to their care network and assign access rights to different types of information for different users and/or user roles such that an individual user may only access and/or be notified of permissible data);
- 

- provide the notification to the at least one remote monitoring device, upon determining to provide the notification, wherein the notification includes the permissible data (see at least Carty Fig. 10, [0086], [0258]-[0259], noting designated members of the member’s network are notified of the triggering event; see further [0081] & [0105] where the cloud service (i.e. secure server) is disclosed as being able to provide the messages to members of the network, just as the member device can in [0086] & [0258]-[0259]. The alert or notification can include information related to the health event and other historical member information as in [0262], and when considered with the disclosure of [0124]-[0126] one of ordinary skill in the art would understand that the notification would include only information that the user is permitted to access/view in accordance with the member-defined access rights).  
In summary, Carty teaches a system for monitoring a host and communicating permissible data to authorized members of the host’s care network. Notifications or alerts may be sent to the host as well as to distinct members of the host’s care network in response to triggering health events, such as a member’s blood glucose level exceeding a threshold as described in [0105]. Each member of the host’s care network is associated with individualized access rights that define what types of information they may access/view. Further, a user’s access to a host’s information may be restricted based on contextual information (see at least Carty [0078] & [0126], where a school nurse’s access to a host’s information is restricted to the hours of 8:00 am and 4:00 pm on weekdays when they are ‘at work’ and would be in the best position to respond to a health emergency). Thus, the reference contemplates that a user may only have access to / be notified of a host’s monitored health data based on context such as time when a professional caregiver is assumed to be at work. 
However, Carty fails to explicitly disclose a positive determining step wherein the secure server determines whether or not to provide the notification to the at least one remote monitoring device based on contextual data associated with a remote monitor user operating the respective remote monitoring device, the contextual data indicating at least one of a time, an amount, and a type of at least one of (i) an activity undertaken by the remote monitor user, (ii) a level of stress experienced by the remote monitor user, and (iii) an environmental condition experienced by the remote monitor user including at least one of weather, humidity, pressure, temperature, scenery, being at work, being at -5-Application No.: 15/377821Filing Date:December 13, 2016school, being on break, and being on vacation.
However, Gunaratnam teaches that in a network-based alert system, a server may specifically determine whether to send a notification to an identified user based on contextual data indicating a time or type of activity undertaken or an environmental condition such as being at work or being on vacation (see at least Gunaratnam Fig. 2, [0011], [0014], [0042], noting that contextual information such as calendar schedule indicating whether a user is busy/unavailable or status logs indicating whether a user is driving, in surgery, on vacation, etc. are used to determine where to route a message so that users only receive relevant messages that they are likely to respond to). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Carty to include positively determining whether or not to send a notification to a member of a user’s care network based on contextual information of the member as suggested by Gunaratnam in order to more intelligently route messages to fewer individuals that are most likely to respond to the message so that alarm fatigue is avoided and a user is more likely to receive proper care in a timely manner, as suggested by Gunaratnam [0002] & [0010]-[0011]. 
Claim 3
Carty in view of Gunaratnam teaches the method of Claim 1, and the combination further teaches wherein the contextual information is the level of stress experienced by the remote monitor user, wherein the level of stress experienced by the remote monitor user includes one or more of acute or episodic acute stress, chronic stress, high stress, medium stress, low stress, no stress, anxiety, emotional stress, or panic attack. As established in [0002] and [0009] of Gunaratnam, individuals that receive a high volume of irrelevant messages may experience alert fatigue that causes them to be more likely to ignore or not respond to messages. An individual experiencing alert fatigue is thus considered by the Examiner to be an individual with a high level of stress, because they are receiving too many messages and it is causing them to react negatively. In the context of Gunaratnam, a measure of caregiver responsiveness to received messages is considered equivalent to a measure of level of stress caused by alert fatigue, 
Claim 5
Carty in view of Gunaratnam teaches the method of Claim 1, and the combination further teaches wherein the notification includes an alert informative of the analyte state of the host exceeding a predetermined analyte concentration threshold or a predetermined rate of concentration change threshold (see at least Carty [0105], noting an alert can indicate that a user’s blood glucose level has gone above or below a threshold, deviated outside a threshold range, is trending in a dangerous direction, etc.).  
Claim 10
Carty in view of Gunaratnam teaches the method of Claim 1, wherein determining whether or not to provide the notification to the at least one remote monitoring device comprises:-3-Application No.: 15/377821Filing Date:December 13, 2016 processing, at the secure server, the contextual information to determine the ability or inability of the at least one remote monitoring device to react to an alert associated with the notification (see at least Gunaratnam [0030]-[0036], noting contextual information including caregiver response rate and caregiver availability based on schedule are analyzed to determine the likelihood that a given user will respond; [0036] further contemplates that the scoring logic can be configured to determine a capability of an individual to respond 
Claim 12
Carty in view of Gunaratnam teaches the method of Claim 10, and the combination further teaches wherein the contextual information indicates an inability of the at least one remote monitoring device to react to the alert, and wherein upon determining not to provide the notification to the at least one remote monitoring device, the method further includes: providing, at the secure server, a communication to at least another one of the one or more remote monitoring devices indicating that the at least one remote monitoring device is unable to react to alerts (see at least Gunaratnam [0030]-[0036], noting that caregiver C is determined to be unable to respond to an alert because they are busy/unavailable due to a scheduled meeting. Caregiver C is thus ranked last in the notification priority ranking, and does not receive a notification unless the higher-ranked caregivers do not respond to the notification, as described in [0037]. In the provided scenario, caregiver B will first receive the notification because they are determined to be 100% likely/capable of responding; the receipt of the notification by caregiver B thus serves as a communication indicating that other caregivers (e.g. A and C in this example) are unable/unlikely to respond to alerts. If caregiver A then receives a forwarded alert as described in [0037], the receipt of this alert is a communication that caregiver B was unable to respond, and receipt of the twice-forwarded alert by caregiver C would similarly serve as a communication that caregivers A and B were unable to respond). 
Claim 13
Carty in view of Gunaratnam teaches the method of Claim 1, and the combination further teaches wherein the permissible data includes (i) retrospective sensor data, (ii) real time sensor data, and (iii) a trend in the rate of change of the analyte state of the host (see at least Carty [0021], [0079]-[0080], 
Claim 14
Carty in view of Gunaratnam teaches the method of Claim 1, and the combination further teaches wherein the analyte state includes glucose level (see at least Carty [0105]).  
Claim 17
Carty in view of Gunaratnam teaches the method of claim 1, further comprising providing, at the secure server, contextual information relating to the host with the notification, the contextual information relating to the host including a time, an amount, and/or a type of (i) a medicament taken by the host, (ii) a food or drink ingested by the host, (iii) an exercise or activity undertaken by the host, (iv) a level of stress experienced by the host, or (v) an environmental condition experienced by the host, or a combination of (i)-(v) thereof (see at least Carty [0106], [0110], noting additional data for a host may be measured including accelerometer data indicating whether or not the host is moving; this data may be combined with biotelemetry data such as blood glucose levels to trigger an emergency alert. Accelerometer data indicates motion and tilt information and is thus considered equivalent to providing contextual information relating to an exercise or activity undertaken by the host).  
Claim 18
Carty in view of Gunaratnam teaches the method of claim 1, further comprising generating, at the secure server, a plurality of classifications based on the set of permissions, the plurality of classifications including a first classification and a second classification of the one or more remote monitoring devices authorized to access permissible data, wherein classifications of the one or more remote monitoring devices designate a hierarchy to provide communications based on the notification rules (see at least Carty [0124]-[0126], noting multiple role-based classifications such as mother, friend, school nurse, and health coach with varying data access rights; Fig. 10 & [0258]-[0259] further show multiple tiers that designate a hierarchy of notification for different users/roles).  
Claim 19
Carty in view of Gunaratnam teaches the method of claim 18, further comprising assigning, at the 
Claim 20
Carty in view of Gunaratnam teaches the method of claim 1, and the combination further teaches receiving, at the secure server, the contextual data of the remote monitor user operating the respective remote monitoring device (see at least Gunaratnam [0022]-[0024], [0030], noting a potential message recipient’s engagement and contextual information is received at the server). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Carty in view of Gunaratnam as applied to claim 1 above, and further in view of Ramanathan et al. (US 20080148148 A1).
Claim 16
Carty in view of Gunaratnam teaches the method of claim 1, showing that notification messages may be sent to various users depending on the users’ contextual information (e.g. being in a meeting, being on vacation, etc.). However, the combination fails to explicitly disclose determining that the notification should be modified based on the contextual information and modifying the notification and providing the modified notification to the at least one remote monitoring device in addition to or in lieu of the notification. 
However, Ramanathan teaches that an event notification system may determine whether a notification should be modified based on contextual information of a recipient, modify the notification, and provide the modified notification to the recipient in lieu of the original notification (see at least . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687